Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00306-CV

                          Cynthia L. BARKMAN and Charles N. Barkman,
                                          Appellants

                                                  v.

                               USAA FEDERAL SAVINGS BANK,
                                         Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2015CV01936
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 28, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was due on August 5, 2015. See TEX. R. APP. P. 38.6(a). On August 24,

2015, after neither a brief nor a motion for extension of time was timely filed, we ordered

Appellants to show cause in writing by September 3, 2015, why this appeal should not be dismissed

for want of prosecution. See id. R. 38.8(a), 42.3(b), (c). On September 4, 2015, Appellants filed

a brief. Appellants’ brief did not contain any citations to the record in either the statement of facts

or argument sections. Contra id. R. 38.1(g), (i). We struck Appellants’ brief and ordered
                                                                                 04-15-00306-CV


Appellants Cynthia L. Barkman and Charles N. Barkman to file an amended brief no later than

September 28, 2015.

       On October 9, 2015, after no amended brief or motion for extension of time to file an

amended brief was filed, we again ordered Appellants to file their amended brief and show cause

in writing not later than October 19, 2015, why this appeal should not be dismissed for want of

prosecution. See id. R. 38.8(a). We cautioned Appellants that if they failed to file an amended

brief and show cause as ordered, we would dismiss this appeal without further notice. See id. R.

42.3(b), (c); Herrera v. Tex. State Bd. of Plumbing Examiners, No. 04-13-00870-CV, 2015 WL
4116135, at *1 (Tex. App.—San Antonio July 8, 2015, no pet.) (mem. op.); Newman v. Clark, 113
S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam).

       To date, Appellants have not filed an amended brief or a motion for extension of time to

file an amended brief. Therefore, we dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b). Appellee’s motion for sanctions is denied.

                                                 PER CURIAM




                                               -2-